Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Harold Johnson petitions for a writ of mandamus, directing the district court to immediately vacate Johnson’s state court convictions. Such relief is not available by way of mandamus. See In re First Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988) (holding mandamus petition*187er must have clear right to relief sought); In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.2007) (holding mandamus is not substitute for appeal). Accordingly, we grant leave to proceed in forma pau-peris and deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.